PER CURIAM:
Luis Armando Velarde appeals the district court’s order granting John McDonald’s motion for summary judgment and dismissing his 42 U.S.C. § 1983 (2012) civil rights action for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.’ Velarde *120v. McDonald, No. 5:12-ct-03222-D (E.D.N.C. Feb. 24, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.